Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Present office action is in response to preliminary amendment filed 04/30/2020. Claims 1-20 are currently pending in the application.
Examiner's Note
As per Applicant’s published Specification (¶ 18), a computer readable storage medium (claims 15-20), as used herein, is not to be construed as being transitory signals per se.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
	In regard to independent claim 1, analyzed as representative claim:
	Step 1: Statutory Category?
	Independent Claim 1 recites “A method implemented by an information handling system that includes a memory and a processor, the method comprising:”. Independent Claim 1 falls within the “process” category of 35 U.S.C. § 101.
	Step 2A – Prong 1: Judicial Exception Recited?
	The Independent Claim 1/Revised 2019 Guidance Table below identifies in italics the specific claim limitations found to recite an abstract idea and in bold the additional (non-abstract) claim limitations that are generic computer components.
Independent Claim 1
Revised 2019 Guidance
[L1]  A method implemented by an information handling system that includes a memory and a processor, the method comprising:
A method falls under the statutory subject matter class of a process. See 35 U.S.C. § 101 (“Whoever invents or discovers any new and useful process, machine,
manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.”).

The information handling system that includes a memory and a processor is an additional non-abstract limitation.
[L2]  converting a set of learning content into a teaching content vector representation
Abstract idea: converting a set of learning content into a teaching content vector representation can be performed alternatively by a person as a mental process, i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, judgment, opinion). See January 2019 Memorandum, 84 Fed. Reg. at 52.
[L3]  determining, by a smart product, a learning preference mode of a user based on a set of user responses responding to a set of learning type segments
The smart product is an additional non-abstract limitation. 
Abstract idea: determining a learning preference mode of a user can be performed alternatively by a person as a mental process, i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, judgment, opinion) and a “[c]ertain method[] of organizing human activity. . . managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).”
[L4]  computing, by the smart product, an environmental context vector representation of a physical environment surrounding the user; and
The smart product is an additional non-abstract limitation. 
Abstract idea: computing an environmental context vector representation of a physical environment surrounding the user can be performed alternatively by a person as a mental process, i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, judgment, opinion) and a “[c]ertain method[] of organizing human activity. . . managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” See January 2019 Memorandum, 84 Fed. Reg. at 52.
[L5]  conducting, by the smart product, a conversation with the user based on the learning preference mode, the environmental context vector representation, and the teaching content vector representation
The smart product is an additional non-abstract limitation. 
Abstract idea: conducting a conversation with the user can be performed alternatively by a person as a “[c]ertain method[] of organizing human activity. . . managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”. See January 2019 Memorandum, 84 Fed. Reg. at 52.


	It is apparent that, other than reciting the additional non-abstract limitations noted in the Independent Claim 1/Revised 2019 Guidance Table above, nothing in the claim precludes the steps from practically being performed by a human as a certain method of organizing human activity. . . managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), in the mind, and/or using pen and paper. The mere nominal recitation of the additional elements and automation of a manual process does not take the claim out of the certain method of organizing human activity and mental processes groupings. “An abstract idea can generally be described at different levels of abstraction.” Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240 (Fed. Cir. 2016). Merely combining several abstract ideas does not render the combination any less abstract. See RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017) (“Adding one abstract idea (math) to another abstract idea . . . does not render the claim non-abstract.”); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093–94 (Fed. Cir. 2016) (determining the pending claims were directed to a combination of
abstract ideas). Accordingly, the claim recites an abstract idea under Step 2A: Prong 1.
	Step 2A – Prong 2: Integrated into a Practical Application?
	As noted in bold in the Independent Claim 1/Revised 2019 Guidance Table above, the claim recites the additional limitations of the information handling system that includes a memory and a processor and smart product at a high level of generality. The published Specification provides supporting exemplary, non-limiting descriptions of generic computer components, for example at: ¶ 16 :… corresponding structures, materials, acts, and equivalents of all means or step plus function elements in the claims below are intended to include any structure, material, or act for performing the function in combination with other claimed elements as specifically claimed…; ¶ 17 :… present invention may be a system, a method, and/or a computer program product at any possible technical detail level of integration…; ¶ 20 :… Computer readable program instructions for carrying out operations of the present invention may be assembler instructions, instruction-set-architecture (ISA) instructions, machine instructions, machine dependent instructions, microcode, firmware instructions, state-setting data, configuration data for integrated circuitry, or either source code or object code written in any combination of one or more programming languages, including an object oriented programming language such as Smalltalk, C++, or the like, and procedural programming languages, such as the "C" programming language or similar programming languages…; ¶ 30 :…Types of computer network that can be used to interconnect the various information handling systems include Local Area Networks (LANs), Wireless Local Area Networks (WLANs), the Internet, the Public Switched Telephone Network (PSTN), other wireless networks, and any other network topology that can be used to interconnect the information handling systems…; ¶ 30 :…  The lack of details about the additional elements, as noted earlier, indicates that the above-mentioned additional elements are generic computer components, performing generic functions. See Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017) (“The claimed mobile interface is so lacking in implementation details that it amounts to merely a generic component (software, hardware, or firmware) that permits the performance of the abstract idea, i.e., to retrieve the user-specific resources.”). The additional limitations, as noted in the Independent Claim 1/Revised 2019 Guidance Table above, simply perform the abstract idea. In other words, there are no additional limitations in the claim not reciting an abstract idea. Because “[t]he abstract idea itself cannot supply the inventive concept, no matter how groundbreaking the advance.” Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019) (quotation omitted), the additional limitations, whether considered alone or together with the claim as a whole, do not integrate the abstract idea into a practical application. Hence, as per MPEP §§ 2106.05(a)–(c), (e)–(h), independent claim 1 recites an abstract idea as identified in Step 2A (Prong 1), above, and because the abstract idea is not integrated into a practical application, the claim is directed to the judicial exception.
	Step 2B: Claim provides an Inventive Concept?
	As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the Specification describes the additional limitations of the information handling system that includes a memory and a processor and smart product in general terms, without describing the particulars, the additional claim limitations may be broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of the instant Specification, as noted above.
	As noted earlier, there are no additional limitations in the claim not reciting an abstract idea. The recitations of the information handling system that includes a memory and a processor and smart product insufficient to supply an inventive concept because it is well established that applying the abstract idea using conventional computer components is insufficient to supply an inventive concept. MPEP § 2106.05(f) (“mere instructions to implement an abstract idea or other exception on a computer”). Hence, the additional limitations, whether considered alone or together with the claim as a whole, does not add significantly more beyond the abstract idea. Thus, claim 1 is ineligible.
	Independent claim 8 is an information handling system comprising: one or more processors; a memory coupled to at least one of the processors; a set of computer program instructions stored in the memory and executed by at least one of the processors in order to perform actions steps similar to those of claim 1. Accordingly, independent claim 8 is rejected similarly to representative claim 1.
	Independent claim 15 is a computer program product stored in a computer readable storage medium, comprising computer program code that, when executed by an information handling system, causes the information handling system to perform actions comprising steps similar to those of claim 1. Accordingly, independent claim 15 is rejected similarly to representative claim 1.
	In regard to the dependent claims:
	Dependent claims 2-7, 9-14 and 16-20 include all the limitations of respective independent claims 1, 8 and 15 from which they depend and, as such, recite the same abstract idea(s) noted above for claims 1, 8 and 15. The “neural network” limitations (claims 3, 4, 7, 10, 11, 14, 17 and 18) are generically recited as being used according to their conventional purposes in a conventional manner. By definition, Neural Network or Artificial Neural Network is one set of algorithms used in machine learning for modeling the data using graphs of Neurons. None of the “neural network” activities is used in some unconventional manner nor does any produce some unexpected result. The published Specification does not disclose any new “neural network”/machine learning technique. See Spec. ¶¶ 46, 47, 51. It is important to note that machine learning algorithms have existed for over 35 years. See e.g. Proceedings of the ... International Workshop on Machine Learning. (1985). United States: Morgan Kaufmann Publishers. An invocation to use such old technology in the manner it is intended to be used for its ordinary purpose is both generic and conventional. “And after Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.” DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014). Hence, the generically recited “neural network” limitations are well-understood or routine or conventional (or an equivalent term), and as such are invoked merely as tools. Dependent claims 2-7, 9-14 and 16-20 only provide more detailed limitations of the abstract idea, which do not make the abstract idea(s) any less abstract. As per MPEP §§ 2106.05(a)–(c), (e)–(h), none of the limitations of claims 1, 8 and 15 integrates the judicial exception into a practical application. While dependent claims 2-7, 9-14 and 16-20 may have a narrower scope than the representative claim, no claim contains an “inventive concept” that transforms the corresponding claim into a patent-eligible application of the otherwise ineligible abstract idea(s). Therefore, dependent claims 2-7, 9-14 and 16-20 are not drawn to patent eligible subject matter as they are directed to (an) abstract idea(s) without significantly more.
Examiner's Note
No art rejections are currently provided for the claims.
Conclusion
The prior art made of record and not relied upon is listed in the attached PTO Form 892 and is considered pertinent to applicant's disclosure.
	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845.  The examiner can normally be reached on Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715